Citation Nr: 1802124	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Z.G.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to June 1968, including service at Camp Lejeune, North Carolina, from August 1966 to June 1967 and in the Republic of Vietnam from June 1967 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has peripheral neuropathy to the lower extremities as a result of active service, including as a result of contaminated water exposure at Camp Lejeune or herbicide exposure during service in Vietnam.  He testified that he had problems with his legs after leaving Vietnam and his friend, Z.G., testified that he had complained about problems with his feet in approximately 1971.  

The available medical evidence includes an August 2009 private medical report noted nerve conduction studies revealed diffuse neuropathy of unknown etiology.  An August 2010 VA examination found no objective evidence to support a diagnosis of peripheral neuropathy of the lower extremities.  A June 2012 private medical opinion from E.J.B., D.P.M., found the Veteran's peripheral neuropathies were related to chemically-induced changes in the peripheral nerve fibers secondary to exposure to Agent Orange.  An August 2014 VA medical opinion found that a review of the record revealed no evidence of early-onset peripheral neuropathy during or within one year of service.

VA regulations provide that certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  

Certain disorders, including early-onset peripheral neuropathy, if manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during service, may be presumed service connected.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The Board notes that peripheral neuropathy is not an identified disease recognized by VA as associated with exposure to contaminated water at Camp Lejeune.  See 38 C.F.R. §§ 3.307, 3.309.  However, even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the Board finds another VA examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has:

a. right and/or left peripheral neuropathy that had its onset in service, or
b. an early-onset peripheral neuropathy that was manifest in service or to a degree of 10 percent or more within a year after the last date on which he was exposed to an herbicide agent during service, or
c. right and/or left peripheral neuropathy that is etiologically related to his active service, to include as a result of exposure to contaminated water at Camp Lejeune or herbicide exposure during service in Vietnam.

The examiner must acknowledge review of the pertinent evidence of record, including testimony noting problems during service and soon after discharge, an August 2009 nerve conduction study, an August 2010 VA examination report, and a private medical opinion.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

